DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/17/2022 and 07/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface module configured to,… a data model analysis module configured to,… a demand analysis module configured to,… a parallel execution module configured to” in claim 16. Also “demand analysis module is further configured to” in claim 17, “the parallel execution module is further configured to” in claims 18-19, and “an input analysis module configured to” in claim 20. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas et al. (US 6,760,744 B1) in further view of Chakradhar et al. (US 2012/0084747 A1).

Regarding claim 1, Halaas teaches the invention substantially as claimed including a computer-implemented method, comprising: 
under control of one or more processors (Col. 1, line 32: processors): 
identifying model attributes associated with a data model (Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F); 
determining a partitionable state of the data model, based at least in part on the model attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing); 
partitioning the data model based at least in part on the partitionable state (Col. 1 line 60 through Col. 2, lines 16: The set F is partitioned in a number of arbitrary subsets); 
initiating a parallel analysis of individual partitioned segments of the data model at individual network resources (Col. 1, lines 27-29: the processing can be made more effective by being realized in parallel; Col. 2, lines 8-16: The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing. The set F is partitioned in a number of arbitrary subsets equal to the number of available processors. The primitive query q is then applied in parallel in each processor between the unknown x which is communicated to all processors and the locally stored element f in the set F.); and 
combining the set of results data into an aggregated set of results data (Col. 2, lines 15-16: The results are then combined in parallel).
	
Halaas discusses data partitioning problems but Halaas does not expressly teach the data partitioning problem being a data model. In addition, while Halaas teachings of combining the set of results implies capturing a set of results data, Halaas does not explicitly shows capturing, from the individual network resources, a set of results data associated with the individual partitioned segments.

However, Chakradhar’s abstract teaches “Methods and systems for iterative convergence include performing at least one global iteration. Each global iteration includes partitioning input data into multiple input data partitions according to an input data partitioning function, partitioning a model into multiple model partitions according to a model partitioning function, performing at least one local iteration using a processor to compute sub-problems formed from a model partition and an input data partition to produce multiple locally updated models, and combining the locally updated models from the at least one local iteration according to a model merging function to produce a merged model.” See at least Fig. 1 and Fig. 2 and associated description. Chakradhar further teaches the data partitioning problem being a data model ([0011] partitioning a model into a plurality of model partitions according to a model partitioning function); and capturing, from the individual network resources, a set of results data associated with the individual partitioned segments (Fig. 2; [0034] The partitioned models 218 and inputs 220 are passed to a local node 222 for iterative processing (see block 108 in FIG. 1) until local convergence (block 110 in FIG. 1) is reached. The local notes 222 produce output models 224 which are merged at a merging module 226; [0039] The merge function 226 takes the models 224 produced by different sub-problems 222 and creates a unified updated model 228. The merge function 226 depends on the application semantics as well as the choice of partition function 216. For example, if the partition function 216 divides the model 212 into disjoint parts that are updated by the sub-problems 222, the merge function 228 may simply piece the output models 224 back together.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halaas of determining whether a query/data model is partitionable based on attributes with the teachings of Chakradhar on capturing results of sub-problems prior to merging the results. The modification would have been motivated by the desire of ensuring all sub-query results are taken into account in the output, thereby ensuring correct results.

Regarding claim 2, Halaas teaches wherein the partitionable state indicates whether the model attributes are partitionable from the data model to form the individual partitioned segments, and whether the individual partitioned segments are re-combinable to re-form the data model (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing).

Regarding claim 3, Halaas teaches further comprising: determining whether the model attributes are commutative attributes, and wherein, determining the partitionable state of the data model is further based at least in part on whether the model attributes are the commutative attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F.).

Regarding claim 9, it is a media/product claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, Halaas teaches wherein the acts further comprise: identifying model attributes associated with the data model, and wherein, partitioning the data model is further based at least in part on the model attributes (Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F ).  

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas and  Chakradhar, as applied to claim 1, in further view of Abadi et al. (US 2011/0302151 A1).

Regarding claim 4, Halaas nor Chakradhar teaches further comprising: 
analyzing the individual partitioned segments to determine processing demand; and 
selecting the individual network resources to process the individual partitioned segments based at least in part on the processing demand.

However, Abadi teaches analysis the individual partitioned segments to determine processing demand ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources. The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing.); and 
selecting the individual network resources to process the individual partitioned segments based at least in part on the processing demand ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abadi with the teachings of Halaas and Chakradhar to determine how to schedule the partitioned tasks to available processing elements . The modification would have been motivated by the desire of ensuring load balancing is achieved.

Regarding claim 5, Abadi teaches further comprising: 
analyzing the individual network resources to determine resource capability ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.); and 
selecting the individual network resources to process the individual partitioned segments, based at least in part on the resource capability ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing.).

Regarding claim 6, Abadi teaches further comprising: setting an affinity of the individual network resources to process the individual partitioned segments ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing. Locality can be determined by matching task trackers 122 to appropriate tasks that process data, which is local to them.).

Regarding claim 13, Abadi teaches wherein the acts further comprise: identifying network resources that are available to process the user input ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.); and 
determining a computational demand for processing the data model on the network resources, wherein partitioning is based on computational demand being greater than a predetermined processing threshold ([0035] Distribution of tasks can be done based on node availability and capacity. For example, a node cannot receive more data than it can optimally store and/or handle/manage. If data is to be loaded into the database nodes, the data can be broken up/partitioned into a plurality of portions and distributed across nodes based on various factors, including but not limited to, capacity, node's ability to process specific data, etc. Upon distribution of data and/or tasks to independent nodes, each node can be configured to process the tasks/data and the system 100 can be configured to coordinate such processing and node performance (e.g., a job tracker 142 can be configured to coordinate and monitor node-processing and performance). [0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources. The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing).

Regarding claim 14, it is a media/product claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas and  Chakradhar, as applied to claim 1, in further view of Lam et al. (US 2013/0347005 A1).

Regarding claim 7, Halaas nor Chakradhar expressly teach further comprising: 
receiving, from a user device, near-real-time input for analysis via the data model, and wherein, the analysis of the individual partitioned segments of the data model is based at least in part on the near-real-time input.
	
However, Lam teaches further comprising: 
receiving, from a user device, near-real-time input for analysis via the data model, and wherein, the analysis of the individual partitioned segments of the data model is based at least in part on the near-real-time input ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr. The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day. [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lam with the teachings of Halaas and Chakradhar to perform parallel operations on streaming data. The modification would have been motivated by the desire of an improved method for performing a map-reduce type operation for streaming data with very low latency (See Lam’s [0008]).

Regarding claim 8, Lam teaches further comprising: analyzing the near-real-time input to identify input attributes, and wherein partitioning the data model is further based at least in part on the input attributes ([0005] near-real-time data streams; [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)); [0060] The methods 310 may likewise include subscription and publication methods. The subscription method enables an instantiating or other function to define the input event stream(s) (e.g. input event key(s)) that will be processed by a given instance of the mapper class. A publication method may publish an output even on an output event stream defined according to the publication attribute; [0061] FIG. 4 illustrates an example logical arrangement of mapper instances 402a-402d and updater instances 404a-404c. As shown a mapper 402a may publish events that are input to any number of other mappers 402b-402c).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas and  Chakradhar, as applied to claim 9, in further view of Simitsis et al. (US 2017/0161323 A1).

Regarding claim 10, Halaas nor Chakradhar expressly teach wherein the user input includes entity types, the entity types comprising one or more of: objects, individuals, events, or concepts, and wherein, the input attributes correspond to feature characteristics of the entity types.  
	However, in a similar field of endeavor Simitis’ abstract teaches “a computing device may include a processor. The processor may receive a query defining a particular set of data stored in at least one database. The processor may access metadata associated with the particular set of data and may select a data attribute associated with the particular set of data based on the metadata. The processor may automatically generate sub-queries of the query using the data attribute selected based on the metadata. The processor may process the sub-queries and provide a query result of the query that is a combination of sub-query results of the sub-queries.” Further, Simitsis teaches wherein the user input includes entity types, the entity types comprising one or more of: objects, individuals, events, or concepts, and wherein, the input attributes correspond to feature characteristics of the entity types ([0010] The following is an example of using automatically-generated sub-queries to process a query for a particular set of data stored in a database. For example, assume a database that stores fact tables and dimension tables. Fact tables may be relatively larger than dimension tables and may frequently receive data describing real-world events. For example, a fact table may include data indicating that customer X purchased item Y at store Z at time W in quantity Q for price P. A fact table may record measures of an event (e.g., quantity, price, etc.) while other descriptive attributes of the event (e.g., customer name, age, store location, day and time, item color, size, weight, etc.) may be recorded in dimension tables that may be referenced by the fact table.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Simitsis with the teachings of Halaas and Chakradhar to perform queries on data on behalf of a user. The modification would have been motivated by the desire of aiding a user to analyze sales for a particular month by efficiently running the query in one or more databases. See Simitsis’ [0007-8].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas and  Chakradhar, as applied to claim 11, in further view of Kumar et al. (US 2016/0378607 A1).

Regarding claim 12, Halaas teaches wherein the model attributes comprise of a first set of model attributes that are commutative and wherein, the partitioning of the data model is based on the first set of model attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing).  
	Halaas nor Chakradhar does not explicitly teach a second set of model attributes that are non-commutative.
	However, Kumar teaches a second set of model attributes that are non-commutative ([0028] data checking sequences are typically easily partitionable because they have strong commutative properties. That is, the order in which the data is processed is irrelevant. For instance, the data checking function may be implemented as one large XOR function partitioned between F( ), G( ) and H( ). The data checking function can be an arbitrarily complex software operation. However, for cases in which the data checking function is not commutative, the unit of data being checked should reside at the level of the function being used. For example if the entire data fits inside a single DIMM, only F( ) is used.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with the teachings of Halaas and Chakradhar to determine whether the data is partitionable. The modification would have been motivated by the desire of performing parallel operations on data efficiently.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas et al. (US 6,760,744 B1) in view of Chakradhar et al. (US 2012/0084747 A1), in view of Lam et al. (US 2013/0347005 A1), and in further view of Abadi et al. (US 2011/0302151 A1).

Regarding claim 16, Halaas teaches the invention substantially as claimed including a parallel execution controller, comprising: 
identify individual network resources that are available to process a data model (Col. 2, lines 10-12: The set F is partitioned in a number of arbitrary subsets equal to the number of available processors);
a data model analysis module configured to: identify model attributes associated with the data model, determine whether a subset of the model attributes are commutative, partition the data model to create partitioned segments based at least in part on the subset of the model attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing; Col. 1 line 60 through Col. 2, lines 16: The set F is partitioned in a number of arbitrary subsets); 
a parallel execution module configured to: initiate an analysis of individual ones of the partitioned segments at the individual network resources, and re-combine post-processing results of the partitioned segments (Col. 1, lines 27-29: the processing can be made more effective by being realized in parallel; Col. 2, lines 8-16: The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing. The set F is partitioned in a number of arbitrary subsets equal to the number of available processors. The primitive query q is then applied in parallel in each processor between the unknown x which is communicated to all processors and the locally stored element f in the set F; Col. 2, lines 15-16: The results are then combined in parallel).
While Halaas teachings of combining the set of results implies capturing a set of results data, Halaas does not explicitly shows post-processing results of the partitioned segments.
However, Chakradhar’s abstract teaches “Methods and systems for iterative convergence include performing at least one global iteration. Each global iteration includes partitioning input data into multiple input data partitions according to an input data partitioning function, partitioning a model into multiple model partitions according to a model partitioning function, performing at least one local iteration using a processor to compute sub-problems formed from a model partition and an input data partition to produce multiple locally updated models, and combining the locally updated models from the at least one local iteration according to a model merging function to produce a merged model.” See at least Fig. 1 and Fig. 2 and associated description. Chakradhar further teaches post-processing results of the partitioned segments (Fig. 2; [0034] The partitioned models 218 and inputs 220 are passed to a local node 222 for iterative processing (see block 108 in FIG. 1) until local convergence (block 110 in FIG. 1) is reached. The local notes 222 produce output models 224 which are merged at a merging module 226; [0039] The merge function 226 takes the models 224 produced by different sub-problems 222 and creates a unified updated model 228. The merge function 226 depends on the application semantics as well as the choice of partition function 216. For example, if the partition function 216 divides the model 212 into disjoint parts that are updated by the sub-problems 222, the merge function 228 may simply piece the output models 224 back together.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halaas of determining whether a query/data model is partitionable based on attributes with the teachings of Chakradhar on capturing results of sub-problems prior to merging the results. The modification would have been motivated by the desire of ensuring all sub-query results are taken into account in the output, thereby ensuring correct results.

Halaas and Chakradhar do not expressly teach an interface module configured to: receive near-real-time input from a user device; 
a demand analysis module configured to: determine a resource capability associated with the individual network resources, determine computational demand for processing the partitioned segments of the data model. 

However, Lam teaches further comprising: 
an interface module configured to: receive near-real-time input from a user device ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr. The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day. [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lam with the teachings of Halaas and Chakradhar to perform parallel operations on streaming data. The modification would have been motivated by the desire of an improved method for performing a map-reduce type operation for streaming data with very low latency (See Lam’s [0008]).

Halaas, Chakradhar, and Lam do not expressly teach a demand analysis module configured to: determine a resource capability associated with the individual network resources, determine computational demand for processing the partitioned segments of the data model. 
However, Abadi teaches a demand analysis module configured to: determine a resource capability associated with the individual network resources ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.), determine computational demand for processing the partitioned segments of the data model ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources. The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abadi with the teachings of Halaas, Chakradhar, and Lam, to determine how to schedule the partitioned tasks to available processing elements . The modification would have been motivated by the desire of ensuring load balancing is achieved.

Regarding claim 18, Abadi teaches wherein the parallel execution module is further configured to: associate individual ones of the partitioned segments of the data model with the individual network resources based on at least one of the computational demand or the resource capability ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.; [0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing.).

Regarding claim 19, Abadi teaches wherein the parallel execution module is further configured to: set an affinity of the individual network resources to process the partitioned segments of the data model ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing. Locality can be determined by matching task trackers 122 to appropriate tasks that process data, which is local to them.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Chakradhar, Lam and Abadi, as applied to claim 16, in further view of Mikamo (US 2003/0163512 A1).

Regarding claim 17, Halaas, Chakradhar, Lam and Abadi do not expressly teach wherein the demand analysis module is further configured to: determine an additional computational demand for processing the data model, based at least in part on the subset of the model attributes being non-commutative, and initiate an analysis of the data model at one of the individual network resources, based at least in part on the computational demand.
	However, Mikamo teaches wherein the demand analysis module is further configured to: determine an additional computational demand for processing the data model, based at least in part on the subset of the model attributes being non-commutative, and initiate an analysis of the data model at one of the individual network resources, based at least in part on the computational demand ([0054] The resource management system 36 manages resources on the system such as the CPU resources, memory resources, and the like. In addition, the resource management system 36 generates one or more processes (i.e., a plurality of parallel processes or a nonparallel process) based on a command sent from the GUI 34, the programs 35, and the CPU-resource additional-allocation system 37, and executes the one or more processes in a time-sharing manner. On the other hand, when the state of the idle CPU resources varies, the resource management system 36 sends a command to the CPU-resource additional-allocation system 37. At this time, in the case of execution in a time-sharing manner, the resource management system 36 refers to information registered in the assignment bit map 32 and the CPU-resource additional-allocation system 37, and assigns processes to each CPU. Details of the above information registered in the assignment bit map 32 and the CPU-resource additional-allocation system 37 are explained later, and details of the resource management system 36 are also explained later with reference to FIG. 4.; [0069] When parallel programs 35a, 35c, and nonparallel program 35b are submitted to the above construction, the process execution unit 362 generates parallel processes #11, #12, #31, and #32, and nonparallel process #21. In addition, when the state of idle CPU resources varies, the CPU-resource allocation-and-deallocation unit 361 sends a message to the CPU-resource additional-allocation system 37. Then, the permissibility-of-additional-allocation determination unit 372 in the CPU-resource additional-allocation system 37 registers additional allocation of idle CPU resources in the idle-timeslot map 33, and notifies the CPU-resource allocation-and-deallocation unit 361 of completion of the registration of the allocation. When the CPU-resource allocation-and-deallocation unit 361 is notified of the completion of the registration of the allocation, the CPU-resource allocation-and-deallocat- ion unit 361 performs additional allocation in accordance with the registered information in the idle-timeslot map 33 (which is sent with the notification) as indicated in FIG. 4 as "Additional-allocation State Ex." The additional-allocation state Ex is a state of additional allocation in accordance with the registered information sent with the notification. Then, the process execution unit 362 makes the corresponding CPUs execute the processes in accordance with the above additional allocation. In the additional-allocation state Ex, the parallel processes #11 and #12 of the parallel program (#1) 35a are entered in ones of the timeslots TS by normal allocation, and the nonparallel process #21 of the nonparallel program (#2) 35b and the parallel processes #31 and #32 of the parallel program (#3) 35c are entered in several other ones of the timeslots TS by additional allocation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikamo with the teachings of Halaas, Chakradhar, Lam, and Abadi, to perform queries on data with commutative and non-commutative attributes on behalf of a user. The modification would have been motivated by the desire of allowing modifying resource allocation based on the type of query.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Chakradhar, Lam and Abadi, as applied to claim 16, in further view of Simitsis (US 2017/0161323 A1).

Regarding claim 20, Lam teaches identify entity types associated with the near-real-time input ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr (i.e., entities). The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day.) but neither Halaas, Chakradhar, Lam, nor Abadi expressly teach further comprising: an input analysis module configured to: the entity types being one of objects, individuals, events, or concepts, and analyze the entity types to identify input attributes, the input attributes being feature characteristics of the entity types, and wherein, the data model analysis module is further configured to partition the data model based at least in part on the input attributes.
	However, Simitsis teaches further comprising: an input analysis module configured to: the entity types being one of objects, individuals, events, or concepts, and analyze the entity types to identify input attributes, the input attributes being feature characteristics of the entity types, and wherein, the data model analysis module is further configured to partition the data model based at least in part on the input attributes ([0010] The following is an example of using automatically-generated sub-queries to process a query for a particular set of data stored in a database. For example, assume a database that stores fact tables and dimension tables. Fact tables may be relatively larger than dimension tables and may frequently receive data describing real-world events. For example, a fact table may include data indicating that customer X purchased item Y at store Z at time W in quantity Q for price P. A fact table may record measures of an event (e.g., quantity, price, etc.) while other descriptive attributes of the event (e.g., customer name, age, store location, day and time, item color, size, weight, etc.) may be recorded in dimension tables that may be referenced by the fact table.; [0023] Metadata access instructions 108 may access metadata associated with the particular set of data defined by the query that is received by query processing instructions 106. The metadata may include any metadata associated with data in databases 114. For example, metadata access instructions 108 may access metadata relating to data tables that may be accessed for a query requesting all sales data from May of the current year from all stores in California, such as the number of unique items in the data tables, the number of attributes in the data tables, and the like.; [0024] Data attribute selection instructions 110 may select, identify, or determine, based on the metadata accessed by metadata access instructions 108, a data attribute associated with the particular set of data. A data attribute may be any characteristic, category, classification, or type of information that may be used to identify data. The selection of the data attribute may be based on metadata indicating that parameterization of that particular data attribute may result in sub-queries that may be processed relatively efficiently. For example, the metadata may indicate that parameterizing the date attribute (e.g., date, store, etc.) may result in efficient sub-queries, and as such, data attribute selection instructions 110 may select the data attribute for parameterization. In some examples, the data attribute selected may result in sub-queries that each partition a disjoint subset of the original query.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Simitsis with the teachings of Halaas, Chakradhar, Lam, and Abadi, to perform queries on data on behalf of a user. The modification would have been motivated by the desire of aiding a user to analyze sales for a particular month by efficiently running the query in one or more databases. See Simitsis’ [0007-8].
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
In Remarks Applicant argues:
(I)	Regarding claims interpretation, Applicant submits: The Office (see Office Action, p. 2) indicates that claims 16-20 include means or steps for performing a specified function without the recital of structure, material, or acts in support thereof. Without commenting on the propriety of the Office's interpretations, Applicant points out to paras. [0056-0076] of the specification that describes the structures, modules, or component in FIG. 3 of the drawings.



(II)	Halaas does not teach or suggest the “individual network resources” as encompassed in claim 1.

(III)	Halaas does not teach or suggest the “model attributes [that are] associated with the data model” as encompassed in claim 1.

(IV)	Particularly, there is nothing in Chakradhar that at least teaches or suggest the “initiating a parallel analysis of individual partitioned segments of the data model at individual network resources” as recited by claim 1.

In view of the above, Examiner submits the following.

As to point (I)
	Examiner respectfully disagrees with the Applicant, paragraphs [0056-0076] only discuss the function performed by each module rather than providing sufficient structure to perform the recited functions.
Further, After evaluating the limitations under the 3-prong analysis Examiner finds that the limitations meet the 3-prong analysis. MPEP 2181 discloses a list of non-structural generic place holders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph including but not limited to “unit for” or “module for”. The limitations subsequently recite a generic placeholder modified by functional language using a linking word such as “configured to” not being modified by sufficient structure to perform the claimed function. Although the limitations recite “[…] module configured to” according to MPEP 2181.I B, “ink delivery means”, “module configured to deliver ink” and “means for ink delivery” could all be interpreted as claim elements that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See Signtech USA, 174 F.3d at 1356..
In this regard, where “module configured to deliver ink” has been found to invoke 35 U.S.C. 112, sixth paragraph, Examiner finds that “[…] module configured to” will also invoke the same.

As to point (II)
Examiner respectfully disagrees with the Applicant. The claim limitation in which the argued limitation is recited states “initiating parallel analysis of individual partitioned segments of the data model at individual network resources”. Halaas teaches as cited “The problem is in other words partitionable or decomposable and well executed in a number of arbitrary subsets equal to the number of available processors”. Processor/Processing devices (P) are arranged as a network see at least Col. 5 lines 4-6: “the circuit P1 is configured as a tree network with n+1 levels”. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references other than citing portions of the references itself. Accordingly, the argument is not persuasive and the rejection is maintained.

As to point (III)
Examiner respectfully disagrees with the Applicant for at least the following reasons. Halaas teaches “a partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F”, Examiner respectfully submits that the underlined portions reasonably describe attributes of a partitionable problem. The claim language “attribute” in itself is recited broadly and does not preclude the interpretation of the underlined portions as “attributes” of a problem/task/model to be executed in parallel. When reviewing the instant application specification, at least [0015] states “For example, a data model may be partitionable based on its underlying model attributes being commutative. Commutative attributes refer to a state in which a data set (e.g. an operand, which in this case refers to the sub-model) may be removed from a data model and then re-combined without impacting the integrity of the data model, itself… the parallel execution controller may seek to partition segments of the data model associated with commutative model attributes and refrain from a partition of segments associated with non-commutative model attributes.” As such, under its broadest reasonable interpretation, the cited portions defining the problem as having “repeated use of a commutative and associative binary operator” do teach the argued limitations. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references other than citing portions of the references itself. Accordingly, the argument is not persuasive and the rejection is maintained. Accordingly, the argument is not persuasive and the rejection is maintained.

As to point (IV)
Examiner respectfully disagrees with the applicant. Chakradhar was not cited for the argued limitation, Halaas, as cited, does teach parallel execution of a partition of a partitionable or decomposable problem. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references other than citing portions of the references itself. Accordingly, the argument is not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195